department of the treasury internal_revenue_service te_ge eo examinations commerce street mc 4920dal dallas tx tax_exempt_and_government_entities_division release number release date date date taxpayer_identification_number person to contact employee identification_number employee telephone number uil certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons organizations described in sec_501 of the code and exempt under sec_501 of the code must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals the internal_revenue_service was unable to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 of the code and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 if you have not already filed these returns and the agent has not provided you instructions for converting your previously filed form_990 to form_1120 you should file these income_tax returns with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours for maria hooke director exempt_organizations examinations enclosures publication ca department of the treasury internal_revenue_service tax_exempt_and_government_entities_division irs exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f a form 886a department of the treasury - internal revenue schedule no or exhibit service explanation of items name of taxpayer year period ended december 20xx issue whether described within internal_revenue_code sec_501 is operating for exempt purposes facts form_1023 - application_for recognition of exemption under sec_501 internal_revenue_code c of the on february 20xx hereinafter or organization filed form_1023 with the internal_revenue_service hereinafter irs or the service the application described their primary mission to operate for the advancement of charitable religious educational and scientific purposes through various projects examples were the following e disseminating educational materials in several areas - - - providing informational materials for the injured and disable with regard to their varying options under the current legal system educating young people character advocating that physical force should be limited to self-defense providing the structural relationship necessary for student and teacher mentor relationships based on the realization that character and effective skills may best be learned by observation and evaluation building philosophy by pursuant to e disseminating informational materials in several areas - - - providing a registry of environmentally polluted sites as well as providing an overview of the different issues and concerns regarding manmade pollution and its effects on human health and the environment providing information and examples of circumstances where the lives of innocent victims are transformed by wrongful accusations or false light portrayals the significant impact of false allegations on the lives of the innocent will be examined providing information and education about resolving potentially serious health problems which may be aggravated by long term exposure to stress in a letter dated june 20xx sec_501 c of the internal_revenue_code was recognized as an organization described in form 886-a crev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal revenue schedule no or exhibit service explanation of items name of taxpayer year period ended december 20xx since their recognition organization has been filing form 990-n postcard organization status is active as a not for profit corporation in the examination in a letter dated august 20xx selected for examination for tax_year ended december 20xx was notified that organization had been in the first communication with the organization on september 20xx representative stated that organization had not had any activities and or financial transactions since its formation organization hasn’t been operating their activities have not been provided and organization does not have any bank account or financial documentation this information was confirmed during a meeting with the representative on september 20xx law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes taxpayer’s position the exempt organization’s position has not been determined government's position sec_1_501_c_3_-1 of the regulations stated that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal revenue name of taxpayer service explanation of items schedule no or exhibit year period ended december 20xx and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it is not exempt failed to establish their compliance with the operational_test in order to maintain their c exemption conclusion it is the irs's position that the organization does not qualify as exempt from federal_income_tax under sec_501 of the internal_revenue_code form 886-a crev department of the treasury - internal_revenue_service page -3-
